Exhibit 10.10

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (the “Agreement”) is entered into between
Affirmative Services, Inc. (the “Company”) and Mark E. Pape (the “Executive”)
(the Company and the Executive will be collectively referred to hereinafter as
the “Parties”).

WHEREAS, the parties acknowledge and agree that Executive and the Company
entered into an Employment Agreement effective on November 30, 2005 (the
“Employment Agreement”);

WHEREAS, the Employment Agreement shall expire on November 30, 2007 without
renewal and Executive’s position as Chief Financial Officer shall terminate as
of November 30, 2007, and Executive’s employment with the Company shall
terminate as of December 7, 2007 (the “Separation Date”); and

WHEREAS, Executive and the Company seek to fully and finally settle all existing
claims, whether or not now known, arising out of the Company’s employment and
termination of employment of the Executive on the terms set forth herein;

NOW THEREFORE, the Parties mutually understand and agree as follows:

1. Severance Payment. Within five (5) business days of the later of the
Company’s receipt of this Agreement executed by the Executive and the expiration
of the eight-day period within which the Executive may revoke the Executive’s
acceptance of this Agreement pursuant to Paragraph 15 below (provided the
Executive has not effected such revocation), the Company will tender to the
Executive one check made payable to the Executive in the gross amount of One
Hundred Thousand Dollars ($100,000), less applicable withholdings, for which the
Company will issue the Executive a Form W-2.

2. Consideration. The Executive acknowledges that the consideration set forth
herein exceeds that to which the Executive would be entitled upon termination of
employment under the normal operation of the Company’s benefit plans, policies,
and/or practices.

3. Waiver and Release. For valuable consideration from the Company, receipt of
which is hereby acknowledged, the Executive waives, releases, and forever
discharges the Company and its current and former parents, subsidiaries,
divisions, affiliates, shareholders, officers, directors, attorneys, agents,
employees, successors, and assigns (collectively referred to as the “Company
Releasees”) from any and all rights, causes of action, claims or demands,
whether express or implied, known or unknown, which the Executive has or may
have against the Company and/or the Company Releasees, including, but not
limited to, any rights, causes of action, claims, or demands relating to or
arising out of the following:

(a) all claims for discrimination or retaliation under Title VII of the Civil
Rights Act of 1964, as amended, the Reconstruction Act of 1866, the Americans
With Disabilities Act, the Rehabilitation Act of 1973, as amended, the Family
and Medical Leave Act (FMLA), the Age Discrimination in Employment Act, the
National Labor Relations Act, the Executive Retirement Income Security Act
(ERISA), or any other federal, state, or local law relating to employment,
discrimination, or retaliation; and

 

Page 1 of 5



--------------------------------------------------------------------------------

(b) all claims for wages, compensation, vacation pay, sick pay, compensatory
time, commissions, or benefits under ERISA, the Federal Equal Pay Act, the Fair
Labor Standards Act (FLSA), the Illinois Wage Payment & Collection Act, or any
other federal, state, or local wage and hour law; and

(c) all claims arising under the common law of any state which relate to or
arise out of the Executive’s employment or termination of employment including,
but not limited to, claims relating to employment contracts (express or
implied), intentional interference with contracts, wrongful discharge,
retaliatory discharge, retaliation, intentional or negligent infliction of
emotional distress, defamation, invasion of privacy, wrongful termination of
benefits, and wrongful denial of wages and/or commissions; and

(d) all remedies of any type, including, but not limited to, damages and
injunctive relief, in any action that may be brought on the Executive’s behalf
against the Company and/or the Company Releasees by any government agency or
other person.

4. Wage Deduction Orders. The Executive represents and warrants that the
Executive is not subject to any wage garnishment or deduction orders.

5. No Waiver of Vested Rights. Notwithstanding anything else in this Agreement,
the Parties agree that this Agreement shall not adversely affect, alter, or
extinguish any vested right that the Executive may have with respect to any
pension or other retirement benefits to which the Executive is or will be
entitled by virtue of the Executive’s employment with the Company, and nothing
in this Agreement shall prohibit the Executive from enforcing such rights.

6. No Waiver of Future Claims. Notwithstanding anything else in this Agreement,
the Parties agree that this Agreement does not constitute a waiver of any rights
or claims that may arise after the date on which the Executive executes this
Agreement.

7. Other Claims. The Executive represents and warrants that the Executive has
filed no claims, lawsuits, charges, grievances, or causes of action of any kind
against the Company and/or the Company Releasees, and that, to the best of the
Executive’s knowledge, the Executive possesses no claims (including FMLA, FLSA,
and workers compensation claims). The Executive further represents and warrants
that the Executive has received any and all overtime compensation and FMLA leave
to which the Executive may have been entitled, and that the Executive is not
currently aware of any facts or circumstances constituting a violation by the
Company and/or the Company Releasees of the FMLA or FLSA. Moreover, the
Executive represents and warrants that he has not suffered any work-related
injury or illness prior to the Executive’s execution of this Agreement, and that
the Executive is not currently aware of any facts or circumstances that would
give rise to a workers compensation claim against the Company and/or the Company
Releasees.

8. Confidentiality. The Executive represents and warrants that the Executive has
not communicated any aspect of the terms or substance of the negotiations
leading up to this Agreement (the “Severance Negotiations”) to anyone other than
the Executive’s attorneys. The Executive agrees that the Executive will keep the
terms and substance of the Severance Negotiations and this Agreement
confidential, and that the Executive will not disclose such information to
anyone outside of the Executive’s immediate family, the Executive’s attorneys,

 

Page 2 of 5



--------------------------------------------------------------------------------

and/or the Executive’s financial advisor, except as may be required by law. If
the Executive advises anyone in the Executive’s immediate family and/or the
Executive’s financial advisor about the Severance Negotiations or this
Agreement, the Executive agrees to advise that person of the confidentiality of
the Severance Negotiations and this Agreement and to instruct that person not to
disclose the terms, conditions, or substance of them to anyone. If the Executive
is asked about the Severance Negotiations or this Agreement, the Executive
agrees to limit any response to the following statement only: “The matter has
been settled and that is all that I can say about it.” The Executive
acknowledges that it would be impossible to fix a specific measure of damages in
the event that the Executive does not comply with these terms relating to
confidentiality, and the Executive therefore agrees that in the event that a
court determines that the Executive breached these terms relating to
confidentiality, the Executive shall become immediately liable to the Company
for the sum of five thousand dollars ($5,000.00), plus attorneys fees reasonably
incurred by the Company in collecting that amount from the Executive.

9. Non-Disclosure. The Executive will not directly or indirectly, disclose any
Confidential Information (defined below) to any person or entity that is not an
employee, officer, director, agent or affiliate of the Company unless such
disclosure is authorized in advance and in writing by the Company. The Executive
will not directly, or indirectly, use any Confidential Information in any
manner. For purposes of this Release Agreement, the term “Confidential
Information” shall mean any information regarding the Company’s or its
customers’ or affiliates’ business which is:

(a) not generally known to the public and was acquired through the expenditure
of the Company’s time, effort, and/or funds, including, but not limited to,
existing and contemplated business and financial methods, concepts, practices,
and know-how, plans, pricing, marketing and selling techniques and information,
customer, principal and employee lists and records, customer and principal
preferences and relationship information, principal interviewing procedures,
sales meeting strategies (i.e., ideas, presentations, video tapes, printed
materials, etc.), customer credit ratings and credit histories, principals’
marketing plans, concepts, and product strategies, labor relations strategies,
market development information, procedures, and confidential or proprietary
information of the Company’s policies, strategies, administration, or operation;
and

(b) acquired by the Executive during the term of the Executive’s employment with
the Company (or in connection with such employment) as well as any additional
information that may be classified as proprietary or constitute a trade secret
under applicable state or federal law.

10. Non-Disparagement. The Executive will refrain from making negative or
disparaging remarks about the Company, the Company Releasees, and their
customers. The Executive will not provide information or issue statements
regarding the Company, the Company Releasees, or their customers, or take any
action that would cause the Company, Company Releasees, or their customers
embarrassment or humiliation or otherwise cause or contribute to them being held
in disrepute. Nothing in this Agreement shall be deemed to preclude the
Executive from providing truthful testimony or information pursuant to subpoena,
court order, or similar legal process.

 

Page 3 of 5



--------------------------------------------------------------------------------

11. Non-Admission of Liability. The Parties agree that nothing contained in this
Agreement is to be construed as an admission of liability, fault, or improper or
unlawful action on the part of either of the Parties.

12. Return of Company Property. The Executive represents and warrants that he
has returned all property belonging to the Company, including, but not limited
to, all keys, access cards, office equipment, computers, cellular telephones,
notebooks, documents, records, files, written materials, electronic information,
credit cards bearing the Company’s name, and other Company property (originals
or copies in whatever form) in the Executive’s possession or under the
Executive’s control.

13. Consultation With Legal Counsel. The Executive acknowledges that the Company
has advised the Executive to consult with an attorney prior to signing this
Agreement.

14. Review and Revocation Periods. The Executive acknowledges that the Executive
has been given at least twenty-two (22) days to consider this Agreement from the
date that it was first given to the Executive. The Executive may accept the
Agreement by executing the Agreement within the designated time period. The
Executive shall have eight (8) days from the date that the Executive executes
the Agreement to revoke the Executive’s acceptance of the Agreement by
delivering written notice of revocation within the eight-day period to the
following Company contact:

Joseph G. Fisher

Senior V.P and General Counsel

150 Harvester Drive

Burr Ridge, Illinois 60527

If the Executive does not revoke acceptance, this Agreement will become
effective and irrevocable by the Executive on the ninth day after the Executive
has executed it.

15. Choice of Law. The Executive was employed by the Company in Texas, and this
Agreement was entered into in Texas. Accordingly, to the extent the
interpretation of this Agreement is not governed by applicable federal law, it
shall be interpreted and enforced under and shall be governed by the laws of
that state.

16. Venue and Waiver of Jury Trial. The venue for any action brought to enforce
the terms and conditions of this Agreement shall be a state district court
located in Dallas County, Texas, unless jurisdiction is appropriate in a federal
district court in Dallas County, Texas in which case either Party may remove the
lawsuit to federal district court in accordance with applicable laws and rules
of civil procedure. Unless otherwise prohibited by law, the Parties agree to
waive their right to trial by jury and any such trial shall be tried exclusively
as a bench trial before the judge of the court in which the matter is pending at
time of trial.

17. Costs of Enforcement. Executive agrees that if he breaches this Agreement
and brings any claim released in paragraph 3 above against the Company or any of
the Company Releasees or otherwise breaches this Agreement, Executive shall be
liable for any and all expenses incurred by the person or entity who has to
defend the action, including reasonable attorney’s fees; provided however, that
this Paragraph 17 shall not apply to charges filed by

 

Page 4 of 5



--------------------------------------------------------------------------------

Executive with the EEOC or other federal or state regulatory or law enforcement
agency or to claims initiated by Executive to challenge the validity of the
release of ADEA claims under this Agreement, including the knowing and voluntary
nature of the ADEA release.

18. Third-Party Beneficiaries. Executive acknowledges and agrees that the terms
of this Agreement, including, without limitation, the releases of claims by
Executive, will inure to the benefit of all Company Releasees.

19. Severability. Should any provision of this Agreement be held to be illegal,
void or unenforceable, such provision shall be of no force and effect. However,
the illegality or unenforceability of any such provision shall have no effect
upon, and shall not impair the enforceability of, any other provision of this
Agreement.

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

21. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Executive, the Company, and the Company Releasees, and their
respective representatives, predecessors, heirs, successors, and assigns.

22. Entire Agreement. This Agreement contains the complete understanding between
the Parties as to the subjects addressed herein, and no other promises or
agreements shall be binding unless signed by both an authorized representative
of the Company and the Executive. In signing this Agreement, the Parties are not
relying on any fact, statement, or assumption not set forth in this Agreement.
Notwithstanding the foregoing, the Executive shall remain bound by any
restrictive covenant agreements with the Company that the Executive signed at
any time, including, without limitation, the provisions of Section 5 of the
Employment Agreement, which restrictive covenants agreements shall remain in
full force and effect in accordance with the terms of such agreements.

23. Representation and Warranty of Understanding. By signing below, the
Executive represents and warrants that the Executive: (a) has carefully read and
understands the terms of this Agreement; (b) is entering into the Agreement
knowingly, voluntarily and of the Executive’s own free will; and (c) understands
its terms and significance and intends to abide by its provisions without
exception.

 

MARK E. PAPE

    

AFFIRMATIVE SERVICES INC.

/s/ Mark E. Pape

    

BY:

 

/s/ Kevin R. Callahan

DATE: 11/30/07

    

ITS:

 

CEO

    

DATE:

 

12/5/07

 

Page 5 of 5